Title: To George Washington from Timothy Pickering, 23 January 1797
From: Pickering, Timothy
To: Washington, George


                        
                             Jany 23. 1797.
                        
                        The Secretary of State has the pleasure to present to the President a letter
                            received this morning from Colo. Humphreys, by which it appears that Capt. OBrien &
                            hands with the treasure are safe in Tripoli—and that the Dey of Algiers has demanded the
                            delivery on pain of making war: there can be little doubt of the recovery of the money,
                            seeing the Dey considers it as the property of the Regency.
                        
                            T. Pickering
                            
                        
                    